Citation Nr: 1541215	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of neck injury.

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to service connection for a disability manifested by right arm numbness.

4.  Entitlement to service connection for residuals of a left rotator cuff injury.

5.  Entitlement to an increased rating for a lumbar strain with healed compression fractures at D12, L1 and L2, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to January 1979.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veteran' Appeals (Board) from rating decisions of the VA Regional Office in Waco, Texas.

In February 2012, the Board reopened and remanded the claims of entitlement to service connection for residuals of neck injury, an acquired psychiatric disorder and a right leg disorder.  Further, the issues of entitlement to service connection for right arm numbness and for left rotator cuff injury residuals; the issue of entitlement to an increased rating for a lumbar strain with healed compression fractures at D12, L1 and L2; and the issue of entitlement to a total rating based on unemployability due to service-connected disability were remanded for further development.  

In February 2012, the Board declined to reopen the claims of entitlement to service connection for diabetes mellitus type II, and for hypertension.  The appellant did not appeal that portion of the decision, and as such that decision is final.  38 U.S.C.A. § 7104 (West 2014).  

In a September 2013 rating decision VA granted entitlement to service connection for a major depressive disorder.  Such action constitutes a full grant of the claim of entitlement to service connection for an acquired psychiatric disorder.  

The Board cannot exercise appellate jurisdiction over the issues of entitlement to service connection for headaches, left and right hand arthritis and left arm numbness; whether new and material evidence has been received to reopen the claim of entitlement for service connection for right shoulder injury; and the question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  In this regard, while the Veteran filed a notice of disagreement to a July 2008 rating decision, he failed to perfect a timely substantive appeal following the issuance of a July 2014 statement of the case on these issues.  As such, the July 2008 rating decision is final on these issues.  38 U.S.C.A. § 7105 (West 2014).

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that further assistance to the Veteran is required to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2014).

Following the Board's February 2012 remand, the Veteran was afforded VA orthopedic and neurological examinations to determine the etiology of any diagnosed cervical spine, left rotator cuff, right leg and upper extremity disorder.  The examiner was to provide an opinion as to whether any of the disorders was at least as likely as not related to the Veteran's active service, to include his motor vehicle accidents therein, and opine whether it was at least as likely as not any lower extremity numbness was caused or aggravated by the service-connected a lumbar strain with healed compression fractures at D12, L1 and L2.  Unfortunately, the October 2012 VA examination report limits its review to the question of entitlement to service connection on a direct basis.  As such the question whether any of these disorders is due to or permanently aggravated by a service connected disorder remains unaddressed.  As the Board is precluded from making a medical judgment further development is required.  38 C.F.R. §§ 3.159, 3.310 (2015); Allen v. Brown, 7 Vet.App. 439, 448 (1995).

Finally, the record shows that the Veteran last had a VA examination of the lumbar spine in October 2012.  The United States Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  As such, the Veteran will be requested to report for a VA examination to determine the current nature and extent of his service-connected chronic lumbar strain.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a VA orthopedic physician (preferably by one who has not seen him previously) to evaluate the severity of his a lumbar strain with healed compression fractures at D12, L1 and L2.  Provide the examiner access to the appellant's claims folder, and Virtual VA/VBMS file.  All indicated tests and studies should be conducted and clinical findings, to include range of motion studies, should be reported in detail.  The examiner must indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected low back disorder, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use due solely to service-connected lumbar strain with healed compression fractures.

Following examination and review of the claims file, the orthopedic physician must also specifically opine: 

a)  Whether it is at least as likely as not any current cervical spine, left rotator cuff, right leg disorder, and/or right upper extremity numbness disorder is directly due to service?  If not, 

b) Whether it is at least as likely as not that any current cervical spine, left rotator cuff, right leg disorder, and/or right upper extremity numbness disorder is directly due currently diagnosed cervical spine, left rotator cuff, right leg disorders and right upper extremity numbness is caused by a lumbar strain with healed compression fractures at D12, L1 and L2?  If not, 

c) Whether it is at least as likely as not that any current cervical spine, left rotator cuff, right leg disorder, and/or right upper extremity numbness disorder has been permanently aggravated by a lumbar strain with healed compression fractures at D12, L1 and L2? 

The examination report must include well-reasoned rationale for all opinions and conclusions reached.  The examining physician is advised that he/she must discuss the Veteran's self-reported history.  The physician is also advised that while the Veteran is not competent to state that he has suffered from a specific diagnosis, he is competent to state that he has had neck, left shoulder and right leg pain, as well as that he has suffered from right leg numbness.  Finally, while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

2.  The Veteran must be given adequate notice of the examination, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2014).  Any failure to appear for the examination should be noted in the file, and the record should include evidence showing that the appellant was given timely notice of the date and place of any scheduled examination. 

3.  The RO must ensure that the clinical examination and report requested above comply with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it must be returned for correction. 

4.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


